Citation Nr: 1436967	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  07-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) with depression.  

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 30, 2008.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from May 1977 to September 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision.  In June 2010, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In December 2010 the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The Veteran died in October 2012.  In December 2012 the Board dismissed the Veteran's claim.  In September 2013, the appellant, the Veteran's spouse, applied  for substitution.  In a February 2014 letter the RO notified her she had been accepted as the substituted claimant.

The issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 30, 2008 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2014 RO determination, the Veteran's window was established as a substitute claimant.

2. The Veteran did not have an acquired psychiatric condition, to include PTSD, that was incurred in or resulted from his service.
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran contends that he has PTSD as a result of seeing a fellow service member being set on fire and the Veteran's later being threatened and thrown off a cliff by the perpetrators.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The first suggestion of PTSD in the Veteran's medical records is in a June 2004 prison treatment record where he reported that he believed he had PTSD related his wife's 2002 suicide.  A July 2004 prison treatment note states that the Veteran at that time related his PTSD to events that occurred when he was in the military.  The note did not specific what events.

In 2010 the Veteran began attending PTSD and substance abuse group therapy at the VA.

In April 2011 the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  However, the examiner noted that MMPI-2 testing indicated a possible attempt to exaggerate mental health symptoms.  The examiner also questioned the lack of records supporting the description of the Veteran's stressor.

A review of the Veteran's service records shows only tangential supporting evidence that the claimed in-service stressor actually occurred.  The Veteran testified that he was in bed when he saw a couple guys squirt lighter fluid on a fellow sailor and set him on fire in his bed.  A review of the deck logs of the ship where the Veteran was stationed did not mention an incident involving a sailor with the name the Veteran gave for the service member he reported he saw set on fire.  Records also did not report a disciplinary mast being held during the period the Veteran indicated, although the Veteran reported that one was held after he was accused of setting the sailor on fire.  

The Veteran further testified that a couple weeks (based on his testimony at his Board hearing) or a month or two (based on his testimony at his RO hearing) later, the men who had set the sailor on fire pushed him off a cliff while he was out hiking.  A deck log shows the Veteran was brought back to the ship by shore patrol on September 17, 1975.  A November 21, 1975 treatment record relates that the Veteran was involved in a fight and incurred an approximately one inch laceration.  No other injuries are noted, although the Veteran testified that he busted his ribs and lost a tooth when he was pushed off the cliff.  The Board does note that the Veteran's 1977 discharge examination reflects a missing tooth.

Post-service the Veteran's medical records reflect that the Veteran has struggled with alcohol and drug abuse, first seeking treatment in 1984.  The Veteran's self-reported history included in his medical records put his onset of alcohol and drug consumption in his teens, prior to his military service.  His early records do not contain a diagnosis of an acquired psychiatric condition, including PTSD, nor do they mention the Veteran's reported stressor.  When the Veteran was seen by VA mental health care providers in October 2002 he reported problems thinking about Vietnam and feeling bad about losing a friend from a sniper bullet while on the beach.  In April 2007 he was diagnosed with depressive disorder and anxiety disorder at the VA after reporting multiple recent stressors including losing his job, financial problems, health problems, and problems with a step-son.  VA records show that in June 2010 he first recounted his currently claimed stressor involving the sailor being burned and him being pushed off the cliff.

Thus, there is not clear, credible supporting evidence that the claimed in-service stressor actually occurred, and in fact, the Veteran's failure to mention the sailor being set on fire and him being pushed off the cliff until decades after service, although he did report other stressors, raises questions as to the accuracy of the Veteran's claimed stressor in this case.

However, even if the Board were to concede the existence of the Veteran's stressor, the evidence does not support that there is a causal nexus between current symptomatology and the specific claimed in-service stressor.

Although the Veteran has received treatment for PTSD at the VA, records do not support that the diagnosis is based on the Veteran's claimed stressor.  The VA examiner opined that he is unable to determine the cause of the Veteran's prior diagnosis of PTSD.  He further stated that he would have to rely on mere speculation as to whether the Veteran's PTSD was related to his claimed stressor.

In so deciding, the Board has noted the Veteran's own contentions, and those of the substituted appellant, that he incurred an acquired psychiatric disorder and/or PTSD during service.  As a layperson, however, the Veteran is not competent to diagnose a psychiatric disorder.  The Board acknowledges that he is competent to testify regarding such observable symptomatology as a depressed mood, anxiety, and other psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Lay testimony is not competent in the present case on the question of diagnosis of a psychiatric because, while the Veteran is competent to report observable symptomatology, he is not competent to diagnosis an underlying psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

Overall, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2006, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

As this is a case in which the appellant substituted for the Veteran, the valid VCAA notice was only required to be provided to the Veteran for the issues that are on appeal.  See VBA Fast Letter 10-30 (Aug. 10, 2010) (Veterans Benefit Administration (VBA) has indicated that a new VCAA notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant).

Further, the undersigned Acting VLJ who conducted the June 2010 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, Social Security disability records, and private treatment records identified by the Veteran.  Neither the Veteran nor the appellant has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in April 2011.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD with depression, is denied.


REMAND

In December 2010 the Board remanded the issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 30, 2008.  In April 2011 a VA audiological examination was conducted in compliance with the Board's remand directives.  However, no supplemental statement of the case (SSOC) has been issued readjudicating the issue.  The Board notes that although the RO issued an SSOC in June 2012, it addressed only the Veteran's claim for service connection for PTSD.  The Board is therefore obligated to remand the issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 30, 2008 to afford the claimant due process.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to a rating in excess of 30 percent for bilateral hearing loss from June 30, 2008 on its merits.  If the benefit sought is not granted, the appellant should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


